Case 1:16-cv-01163-CFC-CJB Document 623 Filed 04/21/21 Page 1 of 2 PageID #: 28401




                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE


  BOSTON SCIENTIFIC CORP. and            )
  BOSTON SCIENTIFIC                      )
  NEUROMODULATION CORP.,                 )
                                         )
               Plaintiffs,               )
                                         )
        v.                               )   Civ. No. 16-1163-CFC
                                         )
  NEVRO CORP.,                           )
                                         )
               Defendant.                )

                              MEMORANDUM ORDER

        Pending before the Court are Plaintiffs' Objections (D.1. 569) to the

  Magistrate Judge's February 24, 2021 Order (D.1. 545). Plaintiffs object

  specifically to the Magistrate Judge's decision to limit the trade secret discovery

  sought by Plaintiffs to the alleged misappropriation of trade secrets by James

  Thacker.

        "Pursuant to 28 U.S.C. § 636(b){l){A) and Federal Rule of Civil Procedure

  72(a), non-dispositive pre-trial rulings made by magistrate judges on referred

  matters should only be set aside if clearly erroneous or contrary to law." Masimo

  Corp. v. Philips Electronics North America Corporation, 2010 WI 2836379, at *1

  (D. Del. July 15, 2010). "A finding is clearly erroneous if the determination "(1) is

  completely devoid of minimum evidentiary support displaying some hue of
Case 1:16-cv-01163-CFC-CJB Document 623 Filed 04/21/21 Page 2 of 2 PageID #: 28402




  credibility, or (2) bears no rational relationship to the supportive evidentiary data ..

   " Id. (quoting Haines v. Liggett Group Inc., 975 F.2d 81, 92 (3d Cir.1992)).

         Applying this standard to the Magistrate Judge's Order, the Court finds no

  error in his decision. Decisions regarding the scope of discovery permitted under

  Rule 26(b)(l) are discretionary. Wisniewski v. Johns- Manville Corp., 812 F.2d 81 ,

  90 (3d Cir.1987). It is apparent from the transcript of the hearing held by the

  Magistrate Judge to address Plaintiffs' discovery requests and the content of the

  February 24, 2021 Order that the Magistrate Judge thoughtfully considered the

  arguments raised by Plaintiffs in supp01t of their discovery requests. The Court

  finds that the Magistrate Judge did not abuse his discretion in concluding that the

  discovery Plaintiffs seek by way of their Objections is not sufficiently related to

  the trade secret misappropriation claim they have alleged in Count IX.

         NOW THEREFORE, IT IS HEREBY ORDERED that Plaintiffs' Objections

  (D.I. 569) are OVERRULED.




   'f-U -~
  Date




                                             2
